DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/6/2022 is acknowledged.  The traversal is on the ground(s) that the ratio of the diffraction peak intensity of the first surface and the ratio of the diffraction peak intensity of the second surface in Group I is the same feature present in Groups II and III and are thus obvious variants of each other and thus search and examination would not pose an undue burden on the Examiner.  This is not found persuasive because while the aforementioned features are present in Groups I, II, and III, each group includes other features therein and are drawn toward different types of inventions.  For example, the battery structural features of Group III are not present in Groups I and II; the specific method steps of Group II are not present in Groups I and III; and all of the structural features of the electrolytic copper foil of Group I are not present in Groups II and III.  As such, each group requires a different search for each of the features unique to that group, and said features do not all overlap.  Therefore, an undue search burden is still deemed to exist.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations below, “the”, which are all underlined below.  There is insufficient antecedent basis for these limitations in the claim.  It is recommended each instant of “the” below be changed to “a/an” as appropriate.  Further, claims 2-9 are rejected since they depend from claim 1.


    PNG
    media_image1.png
    478
    747
    media_image1.png
    Greyscale



Claim 6 recites the limitation "the total weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the total weight” will be interpreted as “a total weight”.

Claim 7 recites the limitations below, “the”, which are all underlined below.  There is insufficient antecedent basis for these limitations in the claim.  It is recommended each instant of “the” below be changed to “a/an” as appropriate


    PNG
    media_image2.png
    597
    744
    media_image2.png
    Greyscale


Claims 2-5, 7 and 9 each define “a heat treatment step”.  However, claim 1, from which claims 2-5, 7 and 9 depend is a product claim.  As such, it is unclear what structure the heat treatment step adds, and how such a heat treatment step further defines the aforementioned claims.  Further, the aforementioned processing steps appear to form some sort of intermediate structure of the electrolytic copper foil, which further render the final structure unclear.  For the purposes of this office action, the final, end structure, of the electrolytic copper of claim 1 will be fully examined only, not any sort of intermediate, or in-process electrolytic copper foil.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hirose et al. (US 2009/0061321).
Regarding claim 1, Hirose et al. discloses in Figs 1-25, an electrolytic copper foil ([0085], [0145]), comprising: a raw foil layer ([0085], [-145]) having a first surface ([0085], [0145], Fig 1, top of ref 1) and a second surface ([0085], [0145], Fig 1, bottom of ref 1) opposite to the first surface ([0085], [0145]); wherein in an X-ray diffraction spectrum of the first surface, a ratio of a diffraction peak intensity I(200) of a (200) crystal face of the first surface relative to a diffraction peak intensity I(111) of a (111) crystal face of the first surface is between 0.5 and 2.0 ([0085], [0145]); wherein in an X-ray diffraction spectrum of the second surface, a ratio of a diffraction peak intensity I(200) of a (200) crystal face of the second surface relative to the diffraction peak intensity I(111) of the (111) crystal face of the second surface is between 0.5 and 2.0 ([0085], [0145]).

Regarding claim 2, Hirose et al. discloses all of the claim limitations as set forth above and also discloses a distance between the first surface and the second surface is defined as a thickness of the electrolytic copper foil, and the thickness is between 2 – 20 microns ([0145], P12/Table 1).

Regarding claims 3 and 4, Hirose et al. discloses all of the claim limitations as set forth above.  Further, the limitations (“without a heat treatment step, the electrolytic copper foil has a tensile strength between 28 kgf/mm2 and 40 kgf/mm2 and an elongation not less than 7 %” and “after the heat treatment step, the electrolytic copper foil has a tensile strength between 25 kgf/mm2 and 35 kgf/mm2 and an elongation not less than 9.5 %; wherein the heat treatment step includes: baking the electrolytic copper foil at a temperature between 130 C and 250 C for 0.5 hours to 1.5 hours”) appear to disclose a comparison of tensile strength before and after heat treatment.  Thus, these limitations, taken together appear to disclose an initial/intermediate product compared to a final product.  Such limitations are not clear as to what the final structure is (see above rejection with respect to 35 USC 112).  Only the final structure is being given patentable weight.  In the case of these claims, “an electrolytic copper foil” is given patentable weight, and such an electrolytic copper foil inherently has a tensile strength (of any given value).
Further still, regarding limitations recited in claims 3 and 4, which are directed to method of making said electrolytic copper (e.g. “heat treatment step”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrolytic copper foil as recited in claims 3 and 4 is the same as the electrolytic copper foil disclosed by Hirose et al., as set forth above, the claim is unpatentable even though the electrolytic copper foil of Hirose et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 5, Hirose et al. discloses all of the claim limitations as set forth above.  Further, the limitations (“a tensile strength of the electrolytic copper foil that is treated by a heat treatment step is between 65 % and 95 % of a tensile strength of the electrolytic copper foil that is not treated by the heat treatment step, and an elongation of the electrolytic copper foil that is treated by the heat treatment step is between 100 % and 140 % of an elongation of the electrolytic copper foil that is not treated by the heat treatment step”) appear to disclose a comparison of tensile strength before and after heat treatment.  Thus, these limitations appear to disclose an initial/intermediate product compared to a final product.  Such limitations are not clear as to what the final structure is (see above rejection with respect to 35 USC 112).  Only the final structure is being given patentable weight.
Further still, regarding limitations recited in claim 5, which are directed to method of making said electrolytic copper (e.g. “heat treatment step”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrolytic copper foil as recited in claim 5 is the same as the electrolytic copper foil disclosed by Hirose et al., as set forth above, the claim is unpatentable even though the electrolytic copper foil of Hirose et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 7, Hirose et al. discloses all of the claim limitations as set forth above.  Further, the electrolytic copper has already been defined as having first and second surfaces (see claim 1 above).  The remainder of the limitations of claim 7 are process limitations.
Further, regarding limitations recited in claim 7, which are directed to method of making said electrolytic copper foil (e.g. “rotating electrode drum during a plating process”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrolytic copper foil as recited in claim 7 is the same as the electrolytic copper foil disclosed by Hirose et al., as set forth above, the claim is unpatentable even though the electrolytic copper foil of Hirose et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 8, Hirose et al. discloses all of the claim limitations as set forth above and also discloses an absolute value of a difference between the first diffraction peak intensity ratio and the second diffraction peak intensity ratio is not less than 0.01 and not more than 0.30 (P12/Table 1, values exist within this range as illustrated by the reciprocals of the intensity values in Table 1).

Regarding claim 9, Hirose et al. discloses all of the claim limitations as set forth above and further discloses a plurality of crystal grains distributed between the first surface and the second surface ([0084], [0086], [0145]).
Further, the remaining limitations (“wherein without heat treatment step, each crystal grain has a grain size between 20 nm and 45 nm; wherein a grain size of each crystal grain that is treated by the heat treatment step is between 90 % and 130 % of a grain size of each crystal grain that is not treated by the heat treatment step”) appear to disclose a size comparison of crystal grains before and after heat treatment.  Thus, these limitations appear to disclose an initial/intermediate product to a final product.  Such limitations are not clear as to what the final structure is (see above rejection with respect to 35 USC 112).  Only the final structure is being given patentable weight, and based on the claim limitations, the structure “a plurality of crystal grains distributed between the first surface and the second surface” has been given full patentable weight above.
Further still, regarding limitations recited in claim 9, which are directed to method of making said electrolytic copper (e.g. “heat treatment step”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrolytic copper foil as recited in claim 9 is the same as the electrolytic copper foil disclosed by Hirose et al., as set forth above, the claim is unpatentable even though the electrolytic copper foil of Hirose et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2009/0061321) as applied to claim 1 above, and further in view of Arai et al. (US 6,319,621).
Regarding claim 6, Hirose et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a first oxidation resistant layer disposed on the first surface; and a second oxidation resistant layer disposed on the second surface; wherein based on the total weight of the electrolytic copper foil, each of the first oxidation resistant layer and the second oxidation resistant layer includes a non-copper metal element in an amount ranging from 1 ppm to 1,000 ppm; wherein the non-copper metal element is at least one element selected from the group consisting of chromium, zinc, nickel, molybdenum, manganese, phosphorus, and combinations thereof.
Arai et al. discloses an electrolytic copper foil (C2/L25-27) comprising surface layers (top + bottom) of oxidation resistance material including Cr, Zn, Ni and P (Abstract).  This configuration enhances oxidation resistance of the electrolytic copper foil (C1/L44-48).
Arai et al. and Hirose et al. are analogous since both deal in the same field of endeavor, namely, electrolytic copper foils.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the oxidation resistance layers disclosed by Arai et al. onto the surfaces of the electrolytic copper foil of Hirose et al. to enhance oxidation resistance of the copper foil.
Further, the reference does not explicitly disclose the non-copper metal element in an amount ranging from 1 ppm to 1,000 ppm.  As the oxidation resistance and structural properties of the electrolytic copper foil are variables that can be modified, among others, by adjusting said amount of non-copper metal element in the surface coating, with said oxidation resistance and structural properties of the electrolytic copper foil both varying as the amount of non-copper metal element in the surface coating is varied, the precise amount of non-copper metal element in the surface coating would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of non-copper metal element in the surface coating cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the thickness of the coating in the product of Hirose et al. as taught by Arai et al. to obtain the desired balance between the oxidation resistance and structural properties of the electrolytic copper foil (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725